ACCEPTED
                                   12-14-00140-CR
                       TWELFTH COURT OF APPEALS
                                    TYLER, TEXAS
                              4/13/2015 2:47:37 PM
                                      CATHY LUSK
                                            CLERK




                  RECEIVED IN
            12th COURT OF APPEALS
                 TYLER, TEXAS
            4/13/2015 2:47:37 PM
                 CATHY S. LUSK
                     Clerk




4/13/2015